Case: 2:20-cv-05234-SDM-MRM Doc #: 47 Filed: 04/09/21 Page: 1 of 4 PAGEID #: 588




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       EASTERN DIVISION AT COLUMBUS

MATTHEW TASSONE,

                           Petitioner,                    :    Case No. 2:20-cv-5234

         - vs -                                                District Judge Sarah D. Morrison
                                                               Magistrate Judge Michael R. Merz

THE HONORABLE ELIZABETH GILL,
 Judge, Franklin County Court of Common
 Pleas, Domestic Relations Division

                                                          :
                           Respondent.


    DECISION AND ORDER DENYING MOTION FOR DISCOVERY


         This habeas corpus case, brought pro se by Petitioner Matthew Tassone, is before the Court

on Petitioner’s motion to hold an evidentiary hearing, captioned Motion for Discovery (ECF No.

46). Petitioner seeks to cross-examine Respondent Judge Gill and her secretary Liz.1 Tassone

“further requests that this court order the state to produce either certified recordings or transcripts from

each and every hearing in which the state court considered Petitioner's Motions for the Preparation of

Indigent transcripts.”

         The Motion is untimely because the case is already pending before District Judge Morrison

on Petitioner’s Objections (ECF No. 44) and Respondent’s Response to those Objections (ECF

No. 45) regarding the Magistrate Judge’s Report and Recommendations recommending the

Petition be dismissed (ECF No. 43). On December 29, 2020, the Magistrate Judge required of



1
  The Magistrate Judge apologizes for the informality of the reference, but Petitioner has not furnished a surname for
this person.

                                                          1
Case: 2:20-cv-05234-SDM-MRM Doc #: 47 Filed: 04/09/21 Page: 2 of 4 PAGEID #: 589




Petitioner that he file any requests to supplement the record not later than January 11, 2021 (ECF

No. 23). The Order give the reasons for the deadline: “The Court sets this deadline so that it will

have all relevant documents before it when the case becomes ripe for decision upon the filing of

Petitioner’s reply.” Id. at PageID 380.

       Holding an evidentiary hearing of the scope Petitioner proposes is precluded by the

Supreme Court’s decision in Cullen v. Pinholster, 563 U.S. 170 (2011), which requires that when

a state court has decided an issue on the merits, the habeas court is limited to the record before the

state courts unless it finds a violation of 28 U.S.C. § 2254(d)(2).

       A habeas petitioner is not entitled to discovery as a matter of course, but only upon a fact-

specific showing of good cause and in the Court’s exercise of discretion. Rule 6(a), Rules

Governing § 2254 Cases; Bracy v. Gramley, 520 U.S. 899 (1997); Harris v. Nelson, 394 U.S. 286

(1969); Byrd v. Collins, 209 F.3d 486, 515-16 (6th Cir. 2000). Before determining whether

discovery is warranted, the Court must first identify the essential elements of the claim on which

discovery is sought. Bracy, 520 U.S. at 904, citing United States v. Armstrong, 517 U.S. 456, 468

(1996). The burden of demonstrating the materiality of the information requested is on the moving

party. Stanford v. Parker, 266 F.3d 442, 460 (6th Cir. 2001), cert. denied, 537 U.S. 831 (2002),

citing Murphy v. Johnson, 205 F.3d 809, 813-15 (5th Cir. 2000). “Even in a death penalty case,

‘bald assertions and conclusory allegations do not provide sufficient ground to warrant requiring

the state to respond to discovery or require an evidentiary hearing.’” Bowling v. Parker, 344 F.3d

487, 512 (6th Cir. 2003), cert. denied, 543 U.S. 842 (2004), quoting Stanford, 266 F.3d at 460.

       Tassone has not met his burden of showing that the discovery he seeks is material. He has

pointed to no constitutional law decision holding that an indigent litigant is entitled to free

transcripts of hearings. The closest precedent would be Griffin v. Illinois, 351 U.S. 12 (1956),

where the Supreme Court held a transcript must be provided free to an indigent appellant when the
                                                  2
Case: 2:20-cv-05234-SDM-MRM Doc #: 47 Filed: 04/09/21 Page: 3 of 4 PAGEID #: 590




appellate court requires a transcript for appeal.      Here the Ohio appellate rules provide an

alternative. Tassone provides academic literature about the fallibility of memory, but no proof his

memory is any worse than average and no authoritative legal source -- statute or appellate court

decision -- which suggests the trial courts must deal with memory fallibility by recording

everything that happens and then providing free transcripts, particularly transcripts of interlocutory

matters.

       Rule 6 does not "sanction fishing expeditions based on a petitioner's conclusory

allegations." Williams v. Bagley, 380 F.3d 932, 974 (6th Cir. 2004), cert. denied, 544 U.S. 1003

(2005), citing Rector v. Johnson, 120 F.3d 551, 562 (5th Cir. 1997); see also Stanford, 266 F.3d

at 460. "Conclusory allegations are not enough to warrant discovery under [Rule 6]; the petitioner

must set forth specific allegations of fact." Williams, 380 F.3d at 974, citing Ward v. Whitley, 21

F.3d 1355, 1367 (5th Cir. 1994).      Tassone’s request for certified recordings or transcripts of

hearings on his motions for transcripts appears very much in this category. Tassone does not tell

the Court when those hearings occurred or provide copies of his motions. Because Tassone alleges

Judge Gill has a policy of not providing such transcripts, it appears he is “fishing” for an admission

from the State that no such recordings or transcripts exist because no such hearings were ever held.

If there were hearings, they should have been recorded as required by state law.           But if they

actually happened, Tassone should be able to provide dates from having been there. Due process

does not require courts to hold hearings on every motion that is filed. So the issue of transcripts

of such hearings or their absence is not material to any dispositive issue in this case.




                                                  3
Case: 2:20-cv-05234-SDM-MRM Doc #: 47 Filed: 04/09/21 Page: 4 of 4 PAGEID #: 591




       Petitioner’s Motion for Discovery, including an evidentiary hearing, is DENIED.



April 9, 2021.

                                                         s/ Michael R. Merz
                                                        United States Magistrate Judge




                                              4
